EXHIBIT 3 CERTIFICATE OF DESIGNATION OF RIGHTS AND PREFERENCES FOR SERIES O 9% CONVERTIBLE PREFERRED STOCK OF FONIX CORPORATION Pursuant to Section 151 of the General Corporation Law of the State of Delaware, Fonix Corporation, a Delaware corporation (the "Company"), does hereby certify: FIRST: That pursuant to authority expressly vested in it by the Certificate of Incorporation, as amended, of the Company, the Board of Directors of the Company has adopted the following resolution establishing a new series of Preferred Stock of the Company, consisting of One Thousand (1,000) shares designated "Series O 9% Convertible Preferred Stock," with such powers, designations, preferences, and relative participating, optional, or other rights, if any, and the qualifications, limitations, or restrictions thereof, as are set forth in the resolutions: RESOLVED, that the Company's Board of Directors hereby approves the designation and issuance of the Series O 9% Convertible Preferred Stock according to the terms and conditions as set forth in Exhibit A and authorizes and instructs the Company's Executive Officers to proceed in filing the Certificate of Designation with the State of Delaware and to take such other action as shall be appropriate in connection with the issuance of the Series O Preferred Stock. SECOND: That said resolutions of the directors of the Company were duly adopted in accordance with the provisions of Section 151(g) of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, the undersigned hereby affirms, under penalties of perjury, that the foregoing instrument is the act and deed of the Company and that the facts stated therein are true.Dated as of the 19th day of May, FONIX CORPORATION, a Delaware corporation, By: /s/ Roger D. Dudley Name:Roger D. Dudley Title:President EXHIBIT A SERIES O 9% CONVERTIBLE PREFERRED STOCK TERMS Section 1.Designation, Amount and Par Value.The series of preferred stock shall be designated as the Series O 9% Convertible Preferred Stock (the "Preferred Stock"), and the number of shares so designated and authorized shall be One Thousand (1,000).Each share of Preferred Stock shall have a par value of $0.00001 per share and a stated value of $1,000 per share (the "Stated Value"). Section 2.Dividends. (a)Holders of Preferred Stock shall be entitled to receive, when and as declared by the Board of Directors either out of funds legally available therefor or through the issuance of shares of the Company’s Class A common stock (the “Common Stock”), and the Company shall accrue, quarterly in arrears on March 31, June 30, September 30, and December 31 of each year, commencing on the earlier of March 31, 2008, or any Conversion Date (as defined below), cumulative dividends on the Preferred Stock at the rate per share (as a percentage of the Stated Value per share) equal to nine percent (9%) per annum, payable in cash or shares of Common Stock (as defined in Section 7) at the option of the Company.The Company may pay, at its option, accrued dividends at any time while the Preferred Stock remains outstanding.The Company shall pay all accrued and unpaid dividends within thirty (30) days following either (a) the conversion of all of the Preferred Stock or (b) the redemption by the Company of all of the remaining outstanding shares of Preferred Stock.The number of shares of Common Stock issuable as payment of dividends hereunder shall equal the aggregate dollar amount of dividends then being paid, divided by the Conversion Price (as defined in Section 5(c)(i)) then in effect.Dividends on the Preferred Stock shall be calculated on the basis of a 360-day year, shall accrue daily commencing on the Issuance Date (as defined in Section 7), and shall be deemed to accrue on such date whether or not earned or declared and whether or not there are profits, surplus or other funds of the Company legally available for the payment of dividends.The party that holds the Preferred Stock on an applicable record date for any dividend payment will be entitled to receive such dividend payment and any other accrued and unpaid dividends which accrued prior to such dividend payment date, without regard to any sale or disposition of such Preferred Stock subsequent to the applicable record date but prior to the applicable dividend payment date.Except as otherwise provided herein, if at any time the Company pays less than the total amount of dividends then accrued on account of the Preferred Stock, such payment shall be distributed ratably among the Holders of the Preferred Stock based upon the number of shares then held by each Holder in proportion to the total number of shares of Preferred Stock then outstanding.In order for the Company to exercise its right to pay dividends in cash, the Company shall, no less than five (5) Trading Days after the last day of a calendar year for which dividends are payable, provide the Holders of the Preferred Stock written notice of its intention to pay dividends in cash.In order for the Company to exercise its right to pay dividends in cash on any Conversion Date, the Company must provide written notice to the holders of Preferred Stock at any time prior to the Company’s receipt of a Conversion Notice, which notice will remain in effect for subsequent Conversion Notices until rescinded by the Company in a written notice to such effect that is addressed to the holders of the Preferred Stock. 2 (b) Notwithstanding anything to the contrary contained herein, the Company may not issue shares of Common Stock in payment of dividends on the Preferred Stock (and must deliver cash in respect thereof) if:(i)the number of shares of Common Stock at the time authorized, unissued and unreserved for all purposes, or held as treasury stock, is either insufficient to issue such dividends in shares of Common Stock or the Company has not duly reserved for issuance in respect of such dividends a sufficient number of shares of Common Stock, (ii) such shares are not registered for resale pursuant to an effective Underlying Securities Registration Statement (as defined in Section 7) or may not be sold without volume restrictions pursuant to Rule 144 promulgated under the Securities Act of 1933, as amended (the "Securities Act"), as determined by counsel to the Company pursuant to a written opinion letter, addressed and acceptable to the Company's transfer agent or other Person performing functions similar thereto, (iii) such shares are not listed for trading on The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market, the American Stock Exchange or the FINRA OTC Bulletin Board (“OTC BB”) (and any other exchange, market or trading facility in which the Common Stock is then listed for trading), (iv) the issuance of such shares would result in the recipient thereof beneficially owning, determined in accordance with Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended, more than 4.999% of the then issued and outstanding shares of Common Stock, or (v) the Company shall have failed to timely satisfy its obligations pursuant to any Conversion Notice.Payment of dividends in shares of Common Stock is further subject to the provisions of Section 5(a)(ii). (c) So long as any shares of Preferred Stock remain outstanding, neither the Company nor any subsidiary thereof shall, without the consent of the holders of one hundred percent (100%) of the shares of Preferred Stock then outstanding, redeem, repurchase or otherwise acquire directly or indirectly any Junior Securities (as defined in Section 7), nor shall the Company directly or indirectly pay or declare any dividend or make any distribution (other than a dividend or distribution described in Section 5) upon, nor shall any distribution be made in respect of, any Junior Securities, nor shall any monies be set aside for or applied to the purchase or redemption (through a sinking fund or otherwise) of any Junior Securities. Section 3.Voting Rights; Protective Provisions. (a)Voting Rights.Except as otherwise provided herein and as otherwise required by law, the Preferred Stock shall have only the voting rights (the “Special Voting Rights”) set forth in this Section 3(a). (i)The holders of shares of Preferred Stock shall be entitled to vote solely on the issue set forth below in Section 3(a)(ii), and, except to the extent specifically provided herein, each holder shall be entitled to the number of votes equal to (i) the largest number of full shares of Common Stock into which all shares of Preferred Stock held by such holder could be converted, pursuant to the provisions of Section 5 below, at the record date for the determination of the stockholders entitled to vote on such matter or, if no record date is established, at the date such vote is taken or any written consent of stockholders is first executed, multiplied (ii) by 5. (ii)The Special Voting Rights set forth above shall be granted to the holders of shares of Series O Preferred Stock only with respect to (a) an increase or decrease in the number of authorized shares (“Share Change”) and/or (b) any proposed reverse stock split of the Common Stock of the Company (the “Proposed Reverse Split”), with the ratio of the Proposed Reverse Split(s) to be determined by the Company in its sole discretion. (iii)The Holders of the Series O Preferred Stock shall be entitled to exercise the Special Voting Rights set forth above with respect to the Share Change and/orProposed Reverse Split only: (A)Following a recommendation by the Company’s Board of Directors to its shareholders of the Share Change and/or Proposed Reverse Split; and (B)Following the filing by the Company with the United States Securities and Exchange Commission (the “SEC”) a Definitive Proxy Statement or Definitive Information
